DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/606,883, application filed on 10/21/2019, and Applicant’s RCE and response filed on 06/27/2022.  Claims 1-2, 6, and 11 are currently amended by Applicant.  Claim 4 is cancelled by Applicant.  Claims 12-14 are currently presented a new by Applicant. 1-3 and 5-14 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made.  
In Applicant’s response (e.g. see page 7, paragraph 1-4 of Applicant’ response filed 06/27/2022), Applicant asserts on several occasions within the response that Galin does not teach a temperature sensor.  Examiner provides the new reference Shumaker to teach a temperature sensor protruding in the radial direction, in reference to the axial direction of its charging contacts portion.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. (US PG Pub No. 2018/0201142) in view of Shumaker (US PG Pub No. 2018/0229615).

8.          With respect to claim 1, Galin teaches:
	A charging plug for a motor vehicle (see charging plug for charging a motor vehicle, Fig 12, para 15, 58, 15, 16, 17B), comprising: 
having a connection module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); and 
having a load contact module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); 
wherein the connection module is connectable to supply lines for supplying power (see connection pins to power source, para 165), 
wherein the load contact module has a load contact for transmitting charging power (transmitting charging power to vehicle, para 164-166), and 
wherein the load contact module is detachably and replaceably secured to the connection module (see 1710/1712 of Fig 17C, which shows a load contact module which is detachable from connection module 1706/1703, also shown in Fig 17), 
Galin appears to be silent regarding:
wherein the load contact module has a temperature sensor, and
wherein: the load contact is accommodated in an axially extended housing section; and 
the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section.
However, Shumaker teaches:
wherein the load contact module has a temperature sensor (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module), and
wherein: the load contact is accommodated in an axially extended housing section (see load contact having pins/terminals in the axial direction, as shown in Figs 7 and 8); and 
the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the radially protruding temperature sensor of Shumaker’s charging connector interface into the charging connector interface of Galin for at least the following reason(s): the radially oriented temperature sensor’s radially protruding location allows protection of the sensor from the direct heat and electrical contact of the connection pins/terminals to the motor vehicle when charging. 

9.          With respect to claim 2, Shumaker teaches:
wherein the temperature sensor is enclosed, at least in sections, by a housing of the load contact module (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module, also sensor can be internal to the connector housing as well, para 57-60). 

10.          With respect to claim 3, Shumaker teaches:
wherein: the load contact has an opening for receiving a contact pin, wherein the temperature sensor is situated at a distance from the opening (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module; see sensor on top of connector and some distance away from pins/connectors of contact module, Fig 7-8, para 57-60). 

11.          With respect to claim 5, Shumaker teaches:
wherein: the temperature sensor rests on a circuit board, wherein the circuit board has a contact element for connecting the temperature sensor to the connection module (see temperature/thermal sensors as part of circuitry and circuit board components for charging connector, para 48). 

12.          With respect to claim 6, Galin teaches:
wherein: the contact element is a plug-in connector, which with one or more contacts rests in one or more complementarily shaped receptacles of the connection module (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C; sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

13.          With respect to claim 7, Shumaker teaches:
wherein: the contact element and/or the circuit board are/is braceably situated against the connection module in an elastic manner (see circuitry for connecting terminals, for charging connector, para 54, 57-60). 

14.          With respect to claim 8, Shumaker teaches:
wherein: the circuit board is connected to the load contact via a leaf spring (see para 54, 57-60). 

15.          With respect to claim 9, Shumaker teaches:
wherein: the contact element has two contacts that are designed as axially protruding profiles (see protruding contacts for temperature sensor 820 and tab on connector module for load contact that allows the load contact module to connect to the charging connector handle portion, Figs 7-8, para 54, 57-60). 

16.          With respect to claim 10, Galin teaches:
wherein: the load contact module, in particular the load contact, is secured to the connection module via a screw connection (see circuit placed within charging gun connection portions, para 185-192); and/or 
an active cooling device for cooling the charging plug is provided in a charging plug housing (8) in which the connection module rests, the temperature sensor being situated at a distance from the active cooling device (see sensor interface for controller and controlling parameters such as temperature, para 170-179).

17.          With respect to claim 11, Galin teaches:
a load contact for transmitting charging power (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165), 
wherein the load contact module is detachably and replaceably connectable to a connection module of the charging plug (see 1710/1712 of Fig 17C, which shows a load contact module which is detachable from connection module 1706/1703, also shown in Fig 17).
Galin appears to be silent regarding:
wherein the load contact module comprising a temperature sensor;
wherein: the load contact is accommodated in an axially extended housing section, and
the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section.
However, Shumaker teaches:
wherein the load contact module comprising a temperature sensor (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module);
wherein: the load contact is accommodated in an axially extended housing section (see load contact having pins/terminals in the axial direction, as shown in Figs 7 and 8); and 
the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the radially protruding temperature sensor of Shumaker’s charging connector interface into the charging connector interface of Galin for at least the following reason(s): the radially oriented temperature sensor’s radially protruding location allows protection of the sensor from the direct heat and electrical contact of the connection pins/terminals to the motor vehicle when charging. 

18.          With respect to claim 12, Galin teaches:
A charging plug for a motor vehicle (see charging plug for charging a motor vehicle, Fig 12, para 15, 58, 15, 16, 17B), comprising: 
having a connection module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); and 
having a load contact module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); 
wherein the connection module is connectable to supply lines for supplying power (see connection pins to power source, para 165), 
wherein the load contact module has a load contact for transmitting charging power (transmitting charging power to vehicle, para 164-166), and 
wherein the load contact module is detachably and replaceably secured to the connection module (see 1710/1712 of Fig 17C, which shows a load contact module which is detachable from connection module 1706/1703, also shown in Fig 17), 
Galin appears to be silent regarding:
wherein the load contact module has a temperature sensor, and
wherein the load contact module has a housing having an axial extended housing section and a radial extended housing section that protrudes from the axial extended housing section, 
wherein the load contact is accommodated in the axially extended housing section, and wherein the temperature sensor is accommodated in the radially extended housing section that protrudes from the axially extended housing section.
However, Shumaker teaches:
wherein the load contact module has a temperature sensor (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module), and
wherein the load contact module has a housing having an axial extended housing section and a radial extended housing section that protrudes from the axial extended housing section (see load contact having pins/terminals in the axial direction, as shown in Figs 7 and 8, in reference to the radially extended housing for the contacts of the connector, para 54, 57-60, Fig 7-8), 
wherein the load contact is accommodated in the axially extended housing section, and wherein the temperature sensor is accommodated in the radially extended housing section that protrudes from the axially extended housing section (see load contact module as shown in Fig 8, which includes temperature/thermal sensor 820 which radially extends or protrudes from the axial direction, see para 57-58, describing how the sensor can be mounted on top of the power pin 720, or how the sensor sits on top of or flush with the radial direction of the load contact module).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the radially protruding temperature sensor of Shumaker’s charging connector interface into the charging connector interface of Galin for at least the following reason(s): the radially oriented temperature sensor’s radially protruding location allows protection of the sensor from the direct heat and electrical contact of the connection pins/terminals to the motor vehicle when charging. 

19.          With respect to claim 13, Galin/Shumaker teaches:
wherein: the load contact module housing provides the axial and radial extended housing sections as a single piece (see load contact module having axially extending contact in the housing, and a radially extending portion at 1708 in Fig. 17C.  In Galin, there is no temperature sensor.  However, in Shumaker, there is a temperature sensor 820 in Fig 8 which is protruding in the radial direction).

20.          With respect to claim 14, Galin teaches:
wherein: the load contact module housing is disposed within an overlying housing of the charging plug (see load contact module contacts within the center opening of load contact connector as shown in Fig 17C; then see overlaying housing of 1710/1712 that surrounds the contact terminals).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851